This case is here on rehearing in exactly the same situation as Hillsborough County, a Political Subdivision of the State of Florida, by and through W.T. Williams, as Chairman, W.T. Watkins, Charles T. Friend, J.W. Lester, and John T. Gunn, as Members of and Constituting the Board of County Commissioners of Hillsborough *Page 181 
County, Florida, v. W.A. Dickenson, Julia I. Dickenson, and Fidelity and Casualty Company of New York, a Corporation, decided this date, and being companion cases. The record and briefs of counsel have been examined and parallel questions are presented.
It follows that on rehearing our former judgment of reversal is rescinded and the judgment below is reversed in part and affirmed in part on authority of the companion case here cited.
Reversed in part, affirmed in part.
WHITFIELD, C.J., and ELLIS, and BUFORD, J.J., concur.
BROWN, J., dissents.
DAVIS, J., disqualified.